COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-13-00054-CR
Style:                      Felipe Nery Luna
                            v The State of Texas
                  *
Date motion filed :         Febraury 28, 2013
Type of motion:             Motion for Extension of Time to File Brief
Party filing motion:        State
Document to be filed:       State’s brief

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

         The State’s motion for extension is GRANTED. We GRANT appellant’s motion for extension of
         time to file the brief and order appellant to file the brief no later than March 15, 2013. No further
         extensions will be granted to appellant. See TEX. R. APP. P. 38.6(d). The State’s brief will be due
         20 days after appellant’s brief is filed.

Judge's signature: /s/ Justice Rebeca Huddle
                   Acting individually       Acting for the Court

                  Panel consists of ______________________________.

Date: March 4, 2013




November 7, 2008 Revision